Per Curiam.
The sole issue in this criminal appeal is whether the defendant, Paul W. Deptula, who was convicted of the charge of assault in the second degree, presented sufficient evidence of self-defense at trial to entitle him to an instruction to the jury on that issue. In State v. Deptula, 31 Conn. App. 140, 143-48, 623 A.2d 525 (1993), the Appellate Court concluded that the trial court had improperly failed to give such an instruction. We granted the petition of the plaintiff, the state of Connecticut, to appeal the merits of this conclusion.1
After examining the record on appeal and after considering the briefs and the arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.
The appeal is dismissed.

 We granted the state’s petition for certification to appeal limited to the following issue: “Did the Appellate Court properly conclude that there was sufficient evidence to support an instruction on self-defense?” State v. Deptula, 226 Conn. 911, 628 A.2d 984 (1993).